Citation Nr: 0124881	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the original amount of $20,095.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in New 
Orleans, Louisiana.

On the veteran's substantive appeal received in July 2000, 
the veteran checked the box indicating that he desired to 
appear personally before a member of the Board at the RO.  
Such hearing was scheduled to be held in September 2001.  The 
veteran, however, failed to appear.  No further action in 
this regard is warranted.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim. 

2.  The veteran has been in receipt of pension benefits since 
1947.

3.  In December 1999, the VA was informed that the veteran 
had received additional countable income in 1997, and in 
response, the RO told him that an overpayment had been 
created.  

4.  The creation of the overpayment did not derive from bad 
faith, fraud, or misconduct on behalf of the veteran, but he 
is solely at fault in the creation of the overpayment.

5.  Recovery of the overpayment would create no more than 
minimal financial hardship and would not defeat the purpose 
for which the benefit was intended.  

6.  The veteran received benefits to which he was not 
entitled; he has been unjustly enriched.

7.  The veteran has not changed his position or relinquished 
a valuable right in reliance on VA benefits.


CONCLUSION OF LAW

Recovery of an overpayment in the amount of $20,095.00 
resulting from pension benefits would not be against the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 
1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  This new law applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a benefit under a law administered 
by VA.  VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Here, the VA has made reasonable efforts to assist the 
veteran in obtaining information and evidence necessary to 
substantiate his claim.  In July 2001, the RO informed the 
veteran of the VCAA and then referenced the July 2000 
statement of the case, which apprised him of the type of 
information and evidence needed to substantiate his claim.  
The record also indicates that the veteran received notice of 
the overpayment amount in January 2000 (see July 2000 
statement of the case), and thereafter requested a waiver of 
recovery of overpayment.  Although documentation of the 
January 2000 notice is not of record, the Board notes that 
the veteran has not challenged the validity of the debt and 
has filed a timely request for a waiver.  Thus, any defect in 
this regard has in no way adversely prejudiced the veteran.  
A February 2000 Financial Status Report is of record and the 
veteran has not identified any records which might be 
relevant to his claim which have not been obtained by the RO.  

In light of the above, a remand for obtaining additional 
information is not necessary.  The Board finds that no 
additional notification or development action is required 
under the VCAA, and where the record demonstrates that the 
statutory mandates have been satisfied, implementing 
regulatory provisions which do not provide any additional 
rights likewise are satisfied.  Hence, it would not be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Review of the record shows that the RO initially awarded 
pension benefits to the veteran in 1947.  It also shows that 
since 1980 the veteran has submitted statements of income and 
net worth and/or financial status reports.  Additionally, on 
numerous occasions since 1947, the RO has advised the veteran 
that any change in the number or status of his dependents 
and/or countable income must be reported promptly to the VA.

By letter dated in December 1999, the RO informed the veteran 
of a proposal to reduce disability payments, effective 
February 1, 1997.  The proposal was based on evidence showing 
that his family income and net worth had changed.  The 
information showed that his spouse had received $10,259 from 
retirement benefits and $171.00 from interest payments during 
1997.  The RO then informed the veteran of his due process 
rights.

In January 2000, the veteran acknowledged that his spouse had 
received $10,259 from retirement benefits and $171.00 from 
interest payments.  He also stated that his spouse had 
received $4779.24 in 1998 and $398.20 in 1999 from retirement 
benefits.  A copy of her January 2000 check stub was attached 
as well.  

In January 2000, the RO reduced the veteran's pension 
benefits, effective February 1, 1997, thereby creating an 
overpayment.  Apparently, shortly thereafter, the RO apprised 
the veteran of the overpayment amount and of his appellate 
rights.  In February 2000, the veteran requested a waiver of 
recovery of indebtedness.

A Financial Status Report dated in February 2000 shows, as 
monthly income, that the veteran received $582 in VA pension 
benefits and his spouse received $398.27.  The total monthly 
gross income was $980.27.  He reported having $104 in cash in 
the bank and that he owned a 1989 Cadillac.  His reported 
monthly expenses consisted of $150 for rent or mortgage 
payments, $300 for food, $150 for utilities and heat, $113.25 
for insurance, $109 for medical expenses, $50 for his 
telephone bill, and $10 for miscellaneous expenses.  His 
reported monthly payments on installment contracts and other 
debts totaled $107.  His reported monthly expenses totaled 
$989.25.  The veteran indicated that he had never filed for 
bankruptcy, and had no amount past due to creditors.

By letter dated January 2001, the veteran received notice 
that his disability pension monthly rate would be $657, 
effective February 1, 2000; $689, effective December 1, 2000; 
and $617, effective January 1, 2001. 

The veteran seeks entitlement to waiver of recovery of an 
overpayment of VA pension disability benefits.  Pursuant to 
38 U.S.C.A. § 5302(a), there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience.  See also, 38 C.F.R. §§ 1.962, 1.965(a).  
However, recovery may not be waived if there is an indication 
of fraud, misrepresentation, or bad faith.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.965(b) (2000).

At the outset, the Board notes that the veteran has not 
challenged the validity of the debt and that there is no 
evidence of record indicating that the debt computation is 
incorrect.  Thus, no consideration of this matter is 
warranted.  The Board also notes that when applying the 
benefit-of-doubt doctrine the evidence does not demonstrate 
that the veteran acted in such a way as to indicate fraud, 
misrepresentation, or bad faith.  Although the Board 
acknowledges that the veteran has been in receipt of 
disability pension benefits since 1947 and has completed and 
furnished to the VA financial status reports since 1980, it 
also acknowledges that the veteran has a 5th grade education 
level (see Army of the United States Separation Qualification 
Record) and that VA regulation requires that 
misrepresentation be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  Accordingly, when 
viewing the evidence in the veteran's favor, the Board finds 
that the record does not establish evidence of fraud, 
misrepresentation, or bad faith, and the law does not 
preclude entitlement to a waiver.  The Board therefore will 
proceed to inquire into whether collection of overpayment 
would be against "equity and good conscience."  Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

Under 38 C.F.R. § 1.965(a), the phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various elements which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor, where such actions contribute to the 
creation of the debt; the balancing of faults, where VA fault 
is also involved; undue hardship, where collection of the 
debt deprives the debtor of basic necessities; whether 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  38 C.F.R. § 1.965(a)(1)-(6).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

After carefully reviewing and weighing the evidence of 
record, the Board finds that it would not be against the 
principles of equity and good conscious for the VA to collect 
the overpayment amount of $20,095.  In this case, the five 
elements for consideration weigh against the granting of a 
waiver.  Bruce v. Gober, 13 Vet. App. 565 (2000); Berotti v. 
West, 11 Vet. App. 193 (1998).  

The evidence establishes that the veteran is solely at fault 
in the creation of the overpayment.  As previously noted, the 
Board acknowledges that the veteran has received no more than 
a 5th grade education.  Nonetheless, the record demonstrates 
that he knew or should have known that his countable annual 
income was a factor in determining entitlement to pension 
disability benefits, and as such, should have been reported 
to VA.  The veteran has been in receipt of pension benefits 
since 1947 and over the years, the VA has repeatedly advised 
him of the need to report any additional income received.  
There is no evidence of record suggesting that the veteran 
reported the additional income to the VA in 1997, and the 
veteran has not alleged such.  The veteran is solely at fault 
for the creation of the overpayment.

The veteran argues that recovery of the overpayment would 
create undue financial hardship.  Undue hardship exists where 
collection, in installments if necessary, would seriously 
impair the claimant's ability to provide the necessities of 
life, including food, clothing, shelter, and medical 
attention.  See Stone v. Derwinski, 1 Vet. App. 56 (1992).  
Financial hardship requires an examination of the current 
financial status, with attention to future prospects as well.  
However, the veteran is expected to afford the same attention 
and expend the same effort in relieving Government 
obligations as he does to other obligations.  Id.  

With respect to this matter, it is acknowledged that based 
upon the veteran's February 2000 financial status report, his 
monthly expenses slightly exceed his monthly income.  
However, in January 2001 the veteran received notice that his 
pension award monthly rate had increased.  As such, the Board 
finds that the although the evidence shows that the veteran 
may experience minimal financial difficulties, it does not 
show that recovery of the overpayment would create undue 
financial hardship.  As previously noted, written 
correspondence dated in January 2001 indicates that the 
veteran's monthly income is now slightly higher than 
indicated in the February 2000 financial status report.  The 
Board also notes that the veteran has indicated that he has 
never filed for bankruptcy.  Given that the veteran's annual 
countable income totals approximately $1000 ($617 veteran's 
VA pension and $398.27 his spouse's retirement benefit), 
whereas the cost of his basic necessities total $709 ($150 
per month for shelter, $300 for food, $150 for utilities and 
heat, and $109 for medical expenses), the Board finds that 
the veteran would not experience undue financial hardship 
which would deprive him of basic necessities (i.e., food, 
shelter, and clothing) if required to repay the VA.  With 
prudent budgeting, the veteran could reasonably allocate 
moneys toward the overpayment.  Again, the veteran is 
expected to afford the same attention and expend the same 
effort in relieving the Government obligations as he does to 
other contractual monthly obligations.  

Additionally, in this case there is no evidence of record 
establishing that the collection of the overpayment would 
defeat the purpose of the VA benefit.  VA pension disability 
benefits are awarded to veterans whose financial resources 
are insufficient to meet the basic needs of the family.  Such 
circumstances are not present here.  As previously discussed, 
the veteran receives the financial resources needed to obtain 
the basic necessities he and his family require.  Thus, the 
repayment of the overpayment created would not defeat the 
purpose of the VA benefit.

The evidence shows that the failure to make restitution would 
result in unjust enrichment to the veteran.  In 1997 the 
veteran received benefits to which he was not entitled as a 
result of unreported income.  A waiver of recovery of the 
overpayment amount would result in unjust enrichment, to the 
extent that he received benefits to which he was not 
entitled.  Also, there is no evidence of record suggesting 
that the veteran relied on the overpayment of VA benefits 
such that he relinquished a valuable right or incurred a 
legal obligation.  

In this case, the Board empathizes with the veteran's plight, 
as it is cognizant of the veteran's educational level and 
current financial status.  Nonetheless, the Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and precedent opinions of the 
chief legal officer of the Department.  38 U.S.C.A. § 7104(c) 
(West 1991).  Here, the preponderance of evidence is against 
the veteran's claim for a waiver of recovery of overpayment 
of pension benefits and is not in equipoise.  The veteran is 
solely at fault in the creation of the overpayment, he 
receives a sufficient amount of funds to obtain the basic 
necessities of life, collection of the debt would not defeat 
the purpose of the VA benefit, and the failure to make 
restitution would result in unjust enrichment.  Accordingly, 
the Board must find that it would not be against the 
principles of equity and good conscience to recover the 
overpayment amount of $20,095.  38 U.S.C.A. §§ 5107, 5302; 
38 C.F.R. § 1.965(a).  The appeal is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension disability benefits in the original amount of 
$20,095.00 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

